SULLIVAN, Chief Judge
(concurring):
I agree plain error occurred in this case. RCM 1106(d), Manual for Courts-Martial, United States, 1984, states:
(d) Form and content of recommendation.
(1) In general. The purpose of the recommendation of the staff judge advocate or legal officer is to assist the con*134vening authority to decide what action to take on the sentence in the exercise of command prerogative. The staff judge advocate or legal officer shall use the record of trial in the preparation of the recommendation.
(2) Form. The recommendation of the staff judge advocate or legal officer shall be a concise written communication.
(3) Required contents. Except as provided in subsection (e) of this rule, the recommendation of the staff judge advocate or legal officer shall include concise information as to:
(A) The findings and sentence adjudged by the court-martial;
(B) A summary of the accused’s service record, to include length and character of service, awards and decorations received, and any records of nonjudicial punishment and previous convictions;
(C) A statement of the nature and duration of any pretrial restraint;
(D) If there is a pretrial agreement, a statement of any action the convening authority is obligated to take under the agreement or a statement of the reasons why the convening authority is not obligated to take specific action under the agreement; and
(E) A specific recommendation as to the action to be taken by the convening authority on the sentence.
(Emphasis added.)
Brevity of expression does not contemplate omission of essential matters related to the adjudged sentence. A recommendation for clemency by a court-martial at trial (cf. RCM 1105(b)(4)) has long been considered such a matter. See W. Winthrop, Military Law and Precedents 178, 443 (2d ed. 1920 Reprint). In this light, I agree that its omission from the post-trial recommendation of the staff judge advocate was plain error. Art. 60(d), Uniform Code of Military Justice, 10 USC § 860(d) (1986). See generally United States v. Craig, 28 MJ 321, 325 (CMA 1989).